 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHEMICK F. WATTS,                                    No. 2:15-cv-2199 MCE KJN P
12                         Petitioner,
13              v.                                         ORDER
14    ROBERT W. FOX,
15                         Respondent.
16

17             Petitioner requested an extension of time to file and serve objections to the April 23, 2019

18   findings and recommendations. Good cause appearing, IT IS HEREBY ORDERED that:

19             1. Petitioner’s motion for an extension of time (ECF No. 34) is granted; and

20             2. Petitioner shall file and serve the objections within thirty days from the date of this

21   order.

22   Dated: May 10, 2019

23

24

25
     /watt2199.111
26
27

28
